              Case 2:19-cr-00068-MCE Document 63 Filed 03/02/21 Page 1 of 2


 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160

 4

 5 Attorney for:
   BENJAMIN GILBERT
 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                          CASE NO. 19-0068 MCE
10
                                  Plaintiff,            STIPULATION AND ORDER TO RESET
11                                                      BRIEFING SCHEDULE AND CONTINUE J&S
                            v.                          4/8/21 AT 10:00 A.M.
12
     BENJAMIN GILBERT,
13                                Defendant

14

15

16

17
                                                STIPULATION
18

19          Plaintiff, United States of America, by and through its counsel, Assistant United States Attorney
20
     Cameron Desmond, and Defendant, BENJAMIN GILBERT, by and through his counsel, Dina L.
21

22 Santos, agree and stipulate to reset the briefing schedule and set Judgement and Sentencing to April 8,

23
     2021, at 10:00 a.m., in the above-captioned matter. The Probation Officer has been advised of the new
24

25 schedule. The briefing schedule will be reset as follows:

26

27

28
                                                        1

30
             Case 2:19-cr-00068-MCE Document 63 Filed 03/02/21 Page 2 of 2


 1        Judgment and Sentencing Date:                                                         April 8, 2021

 2        Reply, or Statement of Non-Opposition:                                                April 01, 2021
 3        Formal Objections to the Presentence Report shall be filed with the Court and
          served on the Probation Officer and opposing counsel no later than:                   March 25, 2021
 4
          The Presentence Report shall be filed with the Court and disclosed to counsel no
 5        later than:                                                                           March 18, 2021
 6        Counsel's written objections to the Presentence Report shall be delivered to the
          Probation Officer and opposing counsel no later than:
 7                                                                                              March 11, 2021

 8        The proposed Presentence Report shall be disclosed to counsel no later than:
                                                                                                Feb. 25, 2021
 9

10

11         Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
12
           IT IS SO STIPULATED.
13
      Dated: February 25, 2021                              McGregor Scott
14                                                          United States Attorney

15
                                                            /s/ Cameron Desmond
16                                                          CAMERON DESMOND
                                                            Assistant United States Attorney
17

18
     Dated: February 25, 2021                           /s/ Dina L. Santos
19                                                      DINA L. SANTOS, ESQ.
20                                                      Attorney for Benjamin Gilbert

21
                                                    ORDER
22
     Dated: March 1, 2021
23

24

25

26

27

28
                                                        2

30
